Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145753                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MICHIGAN ALLIANCE FOR                                                                                    Brian K. Zahra,
  PROSPERITY,                                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                 SC: 145753
                                                                    COA: 312083
  BOARD OF STATE CANVASSERS,
  DIRECTOR OF ELECTIONS, and
  SECRETARY OF STATE,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we DIRECT the Clerk to schedule oral argument on August 30, 2012, at
  2:00 p.m., on whether to grant the application or take other peremptory action. At oral
  argument the parties shall include among the issues addressed whether the republication
  requirement of Const 1963, art 12, § 2 and MCL 168.482(3), requiring that petitions set
  forth any other existing provisions of the constitution that would be altered or abrogated
  by the proposed amendment, has been satisfied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2012                     _________________________________________
           t0828                                                               Clerk